Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3, 5, 7, 16, 21, 25-27 are now pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.

Reasons for Allowance
	
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 3, 5, 7, 16, 21, 25-27, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claims 1 & 16), provides for (as in claim 1): “A method of dynamically changing a mode of advertising, comprising: transmitting advertisements via Bluetooth® low energy (BTLE) which is receivable by a mobile device from an electromechanical lock according to a nominal mode that achieves a desired battery life; changing the nominal mode in response to a pre-set overriding the pre-set schedule for a period of time in response to an event comprising a deadbolt of the electromechanical lock being closed slowing the advertising rate less than nominal; and resuming the pre-set schedule in response to the deadbolt of the electromechanical lock being in an open state.”
(and for claim 16) “An access control system, comprising: an electromechanical lock operable to transmit advertisements at a nominal rate to achieve a desired battery life and at least one other rate faster than the nominal rate, wherein the advertisements use Bluetooth® low energy (BTLE) which is receivable by a mobile device, wherein the at least one other rate is selected in response to a pre-set schedule, the pre-set schedule overridden for a period of time in response to an event comprising a deadbolt of the electromechanical lock being closed slowing the advertising rate less than nominal and resuming the pre-set schedule in response to the deadbolt of the electromechanical lock being in an open state.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a “method of dynamically changing a mode of advertising,” (as recited in claim 1) and “an access control system” (as recited in claim 16), as set forth, supra.
More specifically, the closest prior art of record is considered to be Polo (PGPUB 2014/0094123) and Spahl (USPGPUB 2015/0161834) as described in the previous office action.  However, the newly amended claims and arguments provided by applicant on 3/12/21, are considered persuasive and overcome the applied rejections of record.   See at least the “Remarks” of page 3, lines 9-23, inclusive.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 & 16.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 & 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 18, 2021